Citation Nr: 0204939	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-22 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating higher than 10 percent for the 
service-connected right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1977 to September 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision of the RO.  

The record indicates the veteran failed to appear at her 
scheduled hearing before the RO in June 2000.  



FINDINGS OF FACT

1.  The service-connected right knee disability manifested by 
the surgical residuals of a torn medial meniscus is not shown 
to have improved in that the related degenerative joint 
disease is productive of a functional loss due to pain that 
more nearly approximates that of flexion limited to 30 
degrees.  

2.  The service-connected right knee disability is also shown 
to be manifested by anterior cruciate ligament deficiency 
with related slight instability.  



CONCLUSIONS OF LAW

1.  The previous 20 percent rating assigned for the service-
connected right knee disability manifested by postoperative 
residuals of a medial meniscus tear on the basis of traumatic 
arthritis with functional loss due to pain is restored.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.344, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(Aug. 14, 1998).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected right knee disability 
manifested by an anterior cruciate ligament deficiency on the 
basis of recurrent subluxation or lateral instability are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5257 (2001); VAOPGCPREC 9-98 
(Aug. 14, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to her claim.

In this case the veteran's application appears to be intact.  
She has been informed of the information necessary to 
substantiate her claim via the Statement of the Case. There 
does not appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information and opinions to decide the claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Veteran's Right Knee Disability

A.  Factual Background

A careful review of the service medical records shows a 
diagnosis of internal derangement of the right knee, status-
post anterior cruciate ligament absence and absent medial 
meniscus.  

A report of VA examination in June 1984 noted a 4-inch 
longitudinal meniscectomy incision scar which was tender to 
deep palpation.  There was also a considerable amount of 
crepitus palpated on passive manipulation of the knee.  The 
knee was stable; radiological studies were deferred at this 
time.  

An August 1984 RO rating decision granted service connection 
for postoperative right medial meniscectomy, and assigned a 
10 percent evaluation under Diagnostic Code 5257, effective 
in October 1983.  

A report of VA examination in August 1985 revealed evidence 
of no instability, crepitus or drawer sign.  The range of 
motion was normal, and the knee was neither tender nor 
swollen.  

A November 1985 RO rating decision reduced the evaluation for 
the service-connected postoperative right medial meniscectomy 
from 10 percent to no percent; an April 1986 RO rating 
decision changed the effective date of the reduction to March 
1986.  

A report of VA examination in October 1986 found no muscle 
atrophy, effusion or relaxation of collateral or cruciate 
ligaments; stability was good.  Her range of motion was to 
130+ degrees.  X-ray studies showed a steel staple inserted 
into the mesial femoral condyle for securing (repair) of the 
tibial collateral ligament.  A bone tunnel was seen distal to 
the tibial spine in the tibia for repair of the anterior 
cruciate ligament.  No arthritis was seen.  

A November 1986 RO rating decision increased the rating for 
the service-connected postoperative right medial meniscectomy 
with symptoms of traumatic synovitis to 10 percent, effective 
from the date of assignment of the initial evaluation in 
October 1983.  

The records reflect that the veteran underwent elective 
arthroscopy in May 1995.  The arthroscopy was remarkable for 
medial meniscal tear, which was debrided.  There were also 
Grade IV changes of the trochlea and diffuse synovitis.  

A September 1995 RO rating decision assigned a temporary 
total rating, effective in May 1995, under the provisions of 
38 C.F.R. § 4.30 based on surgery and convalescence, and then 
resumed the evaluation of 10 percent, effective in July 1995.  

The veteran underwent a VA examination in March 1997.  She 
complained of having right knee swelling, crepitus, 
stiffness, painful motion and difficulty going up and down 
steps.  She could neither kneel for any appreciable period of 
time, nor walk long distances due to knee pain; she limped 
occasionally.  When walking, the veteran noticed that her 
right foot tended to roll outward.  She was limited to non-
strenuous activities and took medication for pain.  

An examination of the right knee revealed the presence of 
scars, mild effusion and crepitus on range of motion.  There 
was full extension; flexion was to 125 degrees.  There was a 
slight anterior shift of the right knee, and mild atrophy 
involving the right quadriceps.  X-ray studies revealed a 
loss of joint space height of the medial aspect of the knee 
and some mild degenerative changes.  

The diagnosis was that of anterior cruciate deficiency, 
status-post injury to the right knee.  The examiner noted 
some malaligning arthritic changes radiographically, and 
symptoms suggestive of patella-femoral joint disease.  
  
An April 1997 RO rating decision increased the rating for the 
service-connected status post right medial meniscal tear with 
anterior cruciate ligament deficiency and degenerative joint 
disease from 10 to 20 percent, effective in February 1997.  

A report of VA examination in July 1998 showed a diagnosis of 
status postoperative repair of medial meniscus with post-
surgical defects of the anterior cruciate ligament.  

The veteran underwent another VA examination in August 1999.  
She complained of having knee swelling at the end of the day, 
stiffness in the morning and pain when walking up and down 
hills.  Her knee would collapse approximately once or twice 
monthly.  She had difficulty standing on steps and noticed a 
slow progression of discomfort.  

Upon examination, her surgical scars were noted; her range of 
motion was noted to be normal with flexion to 130 degrees.  
There was crepitance on extension and flexion of the right 
knee.  Her gait appeared normal, but she did have a lateral 
deviation of her foot on the right side.  

X-ray studies revealed minimal medial joint space narrowing 
consistent with degenerative joint disease.  The diagnosis 
was that of status post anterior cruciate ligament repair on 
the right, with mild degenerative joint disease in the medial 
compartment.  

A September 1999 RO rating decision proposed to reduce the 
evaluation for the veteran's right knee disability from 20 to 
10 percent.  The veteran was notified of this determination 
in September 1999 and of her right to submit medical or other 
evidence to show why the change in the evaluation of her 
right knee disability should not be made.  

In September 1999, the veteran requested a hearing.  A 
hearing was scheduled and postponed by the veteran.  No 
medical evidence was received.  

A December 1999 RO rating decision formally reduced the 
rating for the veteran's right knee disability from 20 to 10 
percent, effective in April 2000. The veteran was notified of 
this determination in January 2000.  This decision was noted 
to have been based on the report of the veteran's VA medical 
examination in August 1999 that had shown normal range of 
motion in the knee and no evidence of subluxation or effusion 
into the joint.  

The statements of the veteran in the claims folder are to the 
effect that her right knee had continued to collapse; that 
the pain level had increased; that she could not sit for a 
long period without her right knee locking; that she could 
not stand for long periods; that she could not run; that she 
had to wear a knee brace to work; and that her only option 
for improvement was a complete knee replacement.  


B.  Legal Analysis

(1)  Procedural Safeguards

As a preliminary matter, the Board notes that the Statement 
of the Case sent to the veteran in July 2000 did not cite or 
otherwise address the applicable provisions of 38 C.F.R. § 
3.344.  

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5-year period or more.  Here, the 
evidence reveals that the 20 percent rating for the veteran's 
right knee disability was in effect from February 1997 to 
April 2000, which is less than 5 years.  

Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
for application.  The duration of a rating is measured from 
the effective date of assignment to the effective date of 
actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  

The provisions of 38 C.F.R. § 3.344(c) require reexamination 
showing an improvement to warrant a reduction in a service-
connected disability rating.  A careful review of the 
evidence of record does not show improvement in the veteran's 
service-connected right knee disability in this case.  

Accordingly, the Board finds that the reduction from 20 to 10 
percent, effectuated by the rating decision in December 1999, 
was not in accordance with the requirements of 38 C.F.R. § 
3.344(c).  The 20 percent rating to this extent must be 
restored.  

As discussed hereinbelow, the evidence also demonstrates 
entitlement to a separate rating of 10 percent for the 
veteran's service-connected right knee disability.  

The Board finds that the rating decision in December 1999 and 
the notice to the veteran did provide reasons for the 
proposed reduction and proper consideration of the provisions 
of 38 C.F.R. § 3.105(e).  


(2)  Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

A review of the record shows that service connection is in 
effect for traumatic arthritis, right knee status-post medial 
meniscal tear with anterior cruciate ligament deficiency, and 
that the current 10 percent evaluation has been assigned 
under Diagnostic Code 5010.  The medical evidence includes 
findings of some instability and limitation of motion along 
with complaints of pain and swelling.  

A rating for a knee disability, other than for the 
degenerative arthritis, may be assigned under Diagnostic 
Codes 5257 or 5259.  Although, no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

The Board notes that the current 10 percent rating is the 
maximum allowable under Diagnostic Code 5259.  

Here, the most recent medical examination shows that the 
veteran reported that her knee occasionally collapsed.  The 
examiner noted crepitance on extension and flexion.  There 
was no effusion into the joint or tenderness on palpation of 
the medial joint line.  These results and those of the prior 
examination in the Board's opinion are reflective slight 
instability or ligamentous deficiency and support the 
assignment of a separate of 10 percent rating, but not more, 
under the provisions of Diagnostic Code 5257.  

The medical evidence does not indicate the presence of 
moderate instability or recurrent subluxation that reflects 
moderate knee impairment.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Codes 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Codes 5260 or 5261 if the 
arthritis results in compensable loss of motion; otherwise, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

At the August 1999 examination, the examiner noted that the 
veteran's range of motion in his right knee was from zero 
degrees of extension to 130 degrees of flexion.  That is far 
greater range of motion than required for a 10 percent rating 
under Diagnostic Codes 5260 or 5261; in fact, her actual 
range of motion is slightly less than normal (0-140 degrees).  

However, the Court held in DeLuca that, when determining the 
severity of a musculoskeletal disability, VA must consider 
whether the veteran experiences weakness, excess 
fatigability, or incoordination as a result of the condition 
at issue.  

In this case, the VA examiner noted evidence of malalignment 
of the veteran's right foot associated with the degenerative 
joint disease of the right knee when walking.  The evidence 
demonstrates that the veteran experiences pain in the right 
knee as a result of the arthritis and that results in an 
additional functional loss that the Board finds more nearly 
approximates that of limitation of flexion to 30 degrees .  

In light of the evidence, with consideration of provisions of 
DeLuca and complaints of pain, the Board finds that the 
veteran is entitled to restoration of the 20 percent rating 
for the service-connected right knee disability based on 
surgical residuals of a tear medial meniscus with related 
degenerative joint disease and the likely functional loss due 
to pain.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of two separate ratings as described hereinabove.  (10 
percent under Diagnostic Code 5257 for slight instability and 
the restored 20 percent under Diagnostic Codes 5003-5010 and 
5260 for traumatic arthritis and functional limitation due to 
pain.)  



ORDER

Restoration of the previously assigned 20 percent rating for 
the service-connected right knee disability as manifested by 
postoperative residuals of a torn medial meniscus based on 
traumatic arthritis with function loss due to pain is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

A separate 10 percent rating for the service-connected right 
knee disability manifested by an anterior cruciate ligament 
deficiency based on recurrent subluxation or lateral 
instability is granted, subject to the regulations applicable 
to the payment of VA monetary awards.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

